COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00161-CV

HARRIS HUGHEY                                                      APPELLANT

                                       V.

JAY W. HAND AND DONALD                                              APPELLEES
SHIELDS

                                    ----------

          FROM THE 367TH DISTRICT COURT OF DENTON COUNTY
                     TRIAL COURT NO. 14-08039-367

                                    ----------

                        MEMORANDUM OPINION 1

                                    ----------

      Appellant Harris Hughey filed a notice of appeal on May 8, 2015, appealing

from the trial court’s dismissal of his claims against appellees Jay W. Hand and

Donald Shields. This court was informed by the trial court clerk that the trial

judge had not signed an order in this case. On May 14, 2015, we notified the

parties of our concern that we lacked jurisdiction over this appeal because there

appeared to be no final order. On May 19, 2015, we received a copy of the trial
      1
       See Tex. R. App. P. 47.4.
court’s order granting the appellees’ motion to dismiss that had been filed on

May 18, 2015.

      A motion for an award of damages and costs was still pending when the

order on the motion to dismiss was signed. So on May 21, 2015, we notified the

parties of our concern that we lacked jurisdiction over this appeal because the

order on the motion to dismiss did not appear to be a final judgment or an

appealable interlocutory order.

      Subsequently, the trial court considered Hughey’s motion for new trial and

request for reconsideration and, upon reconsideration, denied the appellees’

motion to dismiss. Hand then filed a notice of appeal under cause no. 02-15-

00239-CV. On July 9, 2015, we notified the parties that it appeared that this

appeal was now moot.

      On July 27, 2015, Hughey filed a motion to dismiss for mootness. On

July 30, 2015, Hand filed a response to Hughey’s motion.        Hand stated that

although he did not oppose dismissal of this appeal, he requested that this

appeal be consolidated with his appeal. Because, as Hand concedes, the appeal

under cause no. 02-15-00239-CV will address the parties’ issues, we are of the

opinion that the motion to dismiss should be granted. Accordingly, we dismiss

this appeal as moot. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

                                                  PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and SUDDERTH, J.

DELIVERED: August 13, 2015

                                        2